Case 2:19-cv-02565-CBM-AFM Document 29 Filed 04/10/19 Page 1 of 1 Page ID #:104

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES − GENERAL


   Case No.      2:19−cv−02565−CBM−AFM                              Date     4/10/2019

   Title         COMPLIANCY GROUP, LLC V. DATA MOMMA, LLC


   Present:        The Honorable            CONSUELO B. MARSHALL, U. S. DISTRICT JUDGE

                  YOLANDA SKIPPER                                            NOT REPORTED
                     Deputy Clerk                                              Court Reporter
                    (213)894-5288

              Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                      None Present                                             None Present



  Proceedings:      IN CHAMBERS-ORDER SETTING SCHEDULING CONFERENCE
        On the Court’s own motion, this case is set for a Scheduling Conference on July 23, 2019 at 10:00 AM.
   pursuant to FRCP 16(b). Counsel are reminded of their obligations to disclose information and confer on a
   discovery plan no later than 21 days prior to the Scheduling Conference. Counsel shall file a Rule 26(f)
   discovery plan no later than 7 days prior to the Scheduling Conference and pursuant to the Court’s Standing
   Order. The Rule 26(f) discovery plan shall contain the following information:
   1.   A brief description of the nature of the case and type of action filed and the date filed in the District Court;
   2.   The number of depositions to be taken by each side and the date the depositions are set;
   3. The written discovery sought and date responses to interrogatories requests for production and requests for
   admissions are due;
   4. Proposed timing of disclosures under Fed. R. Civ. Proc. 26(a)(2) re: experts witnesses, the number of
   experts expected to be called by each side, and the expert’s area of expertise;
   5.   Proposed Pre Trial Conference date;
   6.   Date Demand for Jury Trial was filed;
   7.   Prospects of Settlement;
   8.   Positions of counsel re: consent to proceed before a Magistrate-Judge;
   9. A list of contemplated motions, including what type of motion, a tentative hearing date, and whether
   discovery must be conducted prior to the filing of the motions.
   10. Selection of one of the three ADR Procedures specified in L.R. 16-15.4 as best suited to the circumstances
   of the case, and when the ADR session should occur.


   A FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF
   SANCTIONS. COUNSEL ARE REMINDED TO DELIVER ALL E-FILED MANDATORY COPIES.


                                                                              Initials of Deputy Clerk:yr



   CV−90 (03/15)                             CIVIL MINUTES−GENERAL                                          Page 1 of 1
